Citation Nr: 1235709	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-26 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for traumatic spondylolysis with secondary spondylolisthesis (hereinafter "a spine disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  

The Board notes that evidence received from the Veteran in March 2008 was deemed to be a new claim for a higher disability evaluation for a spine disability.  However, this evidence was received within one year of the July 2007 rating decision.  New and material evidence, received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In reviewing the claims folder in the current appeal, the Board finds that the March 2008 evidence, including a magnetic resonance image (MRI) report, constitutes new evidence as to the severity of the Veteran's service-connected spine disability.  Therefore, the July 2007 rating decision is not final and is properly on appeal before the Board.  Id.  

In March 2007, the Veteran specifically requested that his claim for a back condition and a left hip condition be increased.  No action has ever been taken on the issue of entitlement to service connection for a left hip condition.  This issue has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board recognizes that this was previously treated as part of the Veteran's claim for an increased disability evaluation for his spine.  However, the mere fact that the Veteran has combined these issues does not suggest that he may not also be entitled to service connection for a left hip condition.  The Veteran's original claim of August 1984 was limited explicitly to the back and the January 1986 rating decision which granted service connection only referenced radiation into the right thigh.  As such, the claim of entitlement to service connection for a left hip disorder appears to be an entirely new issue.  

As a final matter, the Board notes that the RO readjudicated the issue currently on appeal in a rating decision dated October 2011.  However, any action taken by the RO on this matter was improper, as this issue was certified to the Board in September 2009.  As such, the October 2011 rating decision denying the claim currently on appeal is of no consequence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For historical purposes, the Veteran was originally granted service connection for a spine disability in a January 1986 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5295, effective as of August 9, 1984, and a 20 percent disability evaluation was assigned under the same Diagnostic Code as of December 14, 1985.  The Veteran's disability evaluation was subsequently reduced to 10 percent in a January 1987 rating decision, effective as of April 1, 1987.  In March 2007, VA received a claim from the Veteran for a higher disability evaluation.  This claim was subsequently denied in rating decisions dated July 2007 and May 2008.  A timely notice of disagreement was received from the Veteran in December 2008, but the 10 percent disability evaluation was continued in a June 2009 statement of the case.  The Veteran appealed this decision to the Board in June 2009.  

Initially, the Board notes that the Veteran was last afforded a VA examination in April 2008, which is more than 4 years ago.  In a June 2009 statement, the Veteran asserted that his pain had continued to worsen and that he was now unable to sleep through the night.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since it has been more than 4 years since the Veteran's last VA examination, and since he has asserted a continued worsening of his symptomatology, he should be afforded the opportunity to appear for a more recent VA examination.  

In addition, the overall reliability of the April 2008 VA examination report is highly questionable.  At one point, the examiner states that the Veteran had "full range of motion with pain and difficulty but no deficit."  However, in the subsequent paragraph, the examiner states "[n]o discomfort or difficulty with range-of-motion testing..."  These assertions directly contradict one another, making the reliability of any determination stemming from this examination questionable.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 313 (2007).  

As a final matter, the most recent record of treatment at a VA Medical Center (VAMC) found within the claims file or within Virtual VA is dated March 2007.  Treatment records prepared since this time must be obtained and incorporated into the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records prepared since March 2007 must be obtained and incorporated into the Veteran's claims file.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician(s) to determine the current level of severity of his service-connected spine disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the scheduled examination and the examination report must reflect review of these items.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's spine disability, including limitation of motion and any periods of incapacitation due to intervertebral disc syndrome.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Finally, the examiner should opine as to whether the Veteran suffers from objective manifestations of neurological symptomatology associated with his service-connected spine disability.  

A complete rationale must be provided for all opinions offered, and the Veteran's lay statements regarding his symptomatology and employability must be considered and discussed.  

3.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  

4.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

